Citation Nr: 0816859	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  06-13 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES


1.  Entitlement to an evaluation in excess of 40 percent for 
bilateral hearing loss.

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral tinnitus.

3.  Entitlement to a compensable evaluation for a scar, 
status post appendectomy. 

4.  Entitlement to service connection for diabetes mellitus.  


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to March 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from August 2005 and November 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines which denied the 
veteran's claims for increased evaluations of bilateral 
hearing loss, bilateral tinnitus and scar, status post 
appendectomy.  The veteran has also perfected an appeal from 
an August 2006 rating decision that denied his claim of 
entitlement to service connection for diabetes mellitus.

The Board notes that in a letter dated in July 2007 the RO 
informed the veteran that his claim of entitlement to service 
connection for diabetes mellitus may be affected by the 
recent decision of the Court of Appeals for Veterans Claims, 
Haas v. Nicholson, 20 Vet. App. 257 (2006), and stayed 
adjudication of this claim pending the outcome of VA's appeal 
of this decision to the United States Court of Appeals for 
the Federal Circuit.  The Board has reviewed the claims file 
in its entirety and notes that the veteran has not been 
awarded the Vietnam Service Medal and has not claimed service 
on a vessel off the shore of Vietnam.  Accordingly, the Board 
finds that this claim is not covered by the Haas decision and 
that it may proceed with adjudication of this claim.  

The issue of entitlement to service connection for diabetes 
mellitus is being remanded and is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has hearing loss in the right ear with a 
Numeric Designation of II and hearing loss in the left ear 
with a Numeric Designation of II.

2.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.

3.  The veteran's scar, status post appendectomy, is 
manifested by a stable 2.25 sq. cm. scar that does not cause 
limited motion and is not painful on palpation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2007).

2.  There is no legal basis for the assignment of separate 10 
percent evaluations for bilateral tinnitus.  38 U.S.C.A. 
§1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 6260 
(2007).

3.  A compensable evaluation is not warranted for the 
veteran's scar, status post appendectomy.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, 
Diagnostic Codes 7081-7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007).  The U. S. Court of 
Appeals for Veterans Claims has held that the statutory and 
regulatory provisions pertaining to VA's duty to notify and 
to assist do not apply to a claim if resolution of that claim 
is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  Resolution of the 
veteran's appeal with respect to evaluation of tinnitus is 
dependent on interpretation of the regulations pertaining to 
the assignment of disability ratings for tinnitus; the facts 
are not in dispute.  As will be shown below, the Board finds 
that the veteran is already receiving the maximum disability 
rating available for tinnitus under the applicable rating 
criteria.  Furthermore, regardless of whether the veteran's 
tinnitus is perceived as unilateral or bilateral, the outcome 
of this appeal does not change.  Therefore, because no 
reasonable possibility exists that would aid in 
substantiating this claim, any deficiencies of VCAA notice or 
assistance are rendered moot with respect to this claim.  See 
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001).

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate preadjudicatory notice, and 
that error is presumed prejudicial, the record reflects that 
the purpose of the notice was not frustrated.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 
Vet. App. at 49.

In a June 2005 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected disabilities, the evidence must show that his 
conditions "had gotten worse."  The letter also explained 
that the VA was responsible for (1) requesting records from 
Federal agencies, (2) assisting in obtaining private records 
or evidence necessary to support his claim, and (3) providing 
a medical examination if necessary.  The August and November 
2005 rating decisions explained the criteria for the next 
higher disability rating available for the service-connected 
disabilities under the applicable diagnostic code.  The April 
2006 statement of the case provided the appellant with the 
applicable regulations relating to disability ratings for his 
service-connected disabilities, as well as the requirements 
for an extraschedular rating under 38 C.F.R. § 3.321(b) and 
stated that, pursuant to 38 C.F.R. § 4.10, disability 
evaluations center on the ability of the body or system in 
question to function in daily life, with specific reference 
to employment.  Thus, based on the record as a whole, the 
Board finds that a reasonable person would have understood 
from the information that VA provided to the appellant what 
was necessary to substantiate his increased rating claims, 
and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claims such that the 
essential fairness of the adjudication was not affected.  See 
Sanders, 487 F.3d at 489.

Although the notice provided did not address effective date 
provisions that are pertinent to the appellant's claims, such 
error was harmless given that the claims are being denied, 
and hence no effective dates will be assigned.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)

VA has obtained the veteran's service medical records, VA 
medical records, assisted the veteran in obtaining evidence, 
afforded the veteran physical examinations, and obtained 
medical opinions severity of his service-connected 
disabilities.  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.
The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the 
above, VA is required to provide separate evaluations for 
separate manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Hearing Loss

The veteran's service-connected hearing of the right ear is 
currently rated as noncompensably disabling under 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100.  The rating assigned for 
hearing loss is determined by a mechanical application of the 
rating schedule, which is grounded on numeric designations 
assigned to audiometric examination results.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Evaluations of hearing impairment range from zero to 100 
percent based on organic impairment of hearing acuity.  
Auditory acuity is gauged by examining the results of 
controlled speech discrimination tests, together with the 
results of puretone audiometric tests in the frequencies of 
1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability, the rating schedule establishes 11 auditory 
acuity levels ranging from level I, for essentially normal 
acuity, through level XI, for profound deafness.  Tables VI 
and VII are used to calculate the rating to be assigned. 38 
C.F.R. § 4.85 (2007).

Under 38 C.F.R. § 4.86, when the puretone threshold at each 
of the four specified frequencies of 1000, 2000, 3000, and 
4000 Hertz is 55 decibels or more, Table VI or Table VIa is 
to be used, whichever results in the higher numeral.  38 
C.F.R. § 4.86(a).  Additionally, when the puretone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  Thereafter, that 
numeral will be elevated to the next higher Roman numeral.  
38 C.F.R. § 4.86(b) (2007).

On VA audiological testing in October 2005, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
50
45
60
LEFT
50
55
50
65
70

Pure tone averages were 51 for the right ear and 60 for the 
left ear.  Speech audiometry revealed speech recognition 
ability of 88 percent in the right ear and 100 percent in the 
left ear.

The veteran is not entitled to an evaluation in excess of 40 
percent for bilateral hearing loss for any period during the 
course of the appeal.  With respect to results of the 
audiological evaluation listed above, the Numeric 
Designations for the veteran's right and left ear hearing 
loss, at worst, are II and II, respectively.  38 C.F.R. § 
4.85, Table VI.  These numerical designations, when applied 
to 38 C.F.R. § 4.85 Table VII, do not yield an evaluation in 
excess of 40 percent.  The evidence does no show exceptional 
patterns of hearing impairment triggering application of 
38 C.F.R. § 4.86.  Accordingly, the claim must be denied.

Tinnitus

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's claim because under Diagnostic Code 6260 
there is no provision for assignment of a separate 10 percent 
evaluation for tinnitus of each ear.  In Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006), the U.S. Court of Appeals for 
the Federal Circuit deferred to VA's interpretation of its 
own regulation, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limits a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is perceived as 
unilateral or bilateral.

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  38 
C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Scar, Status Post Appendectomy

The veteran's scar, status post appendectomy, is currently 
evaluated at a noncompensable level under 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2007).  This diagnostic code provides 
for evaluation of scars based upon limitation of function of 
the affected part.  Because the veteran's scar is not on his 
face, head or neck, the only other applicable codes are found 
in 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7804 (2007).

For scars, other than those of the head, face, or neck, that 
are deep or that cause limited motion a maximum 40 percent 
evaluation is provided for an area exceeding 144 square 
inches (929 sq. cm.).  For an area exceeding 72 square inches 
(465 sq. cm.) a 30 percent evaluation is provided.  A 20 
percent evaluation is warranted for an area exceeding 12 
square inches (77 sq. cm.).   Lastly, for an area exceeding 6 
square inches (39 sq. cm.) a 10 percent evaluation is 
provided.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2007).  

For scars, other than those of the head, face, or neck, that 
are superficial and that do not cause limited motion that 
comprise an area or areas of 144 square inches (929 sq. cm.) 
or greater, a maximum 10 percent evaluation is provided.  38 
C.F.R. § 4.118, Diagnostic Code 7802 (2007).  Notes to this 
diagnostic code provide that a superficial scar is one not 
associated with underlying soft tissue damage.  Id.

For scars that are superficial and unstable, a maximum 10 
percent evaluation is warranted.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2007).  The notes to this diagnostic 
code state that an unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar and that a superficial scar is one not associated with 
underlying soft tissue damage.  Id.

For superficial scars that are painful on examination, a 
maximum 10 percent evaluation is provided.  38 C.F.R. § 
4.118, Diagnostic Code 7804 (2007).  The notes to this 
diagnostic code provide that a superficial scar is one not 
associated with underlying soft tissue damage and that a 10 
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation.  Id.

In October 2005, the veteran was afforded a VA examination to 
address the severity of his scar, status post appendectomy.  
Examination revealed a scar in the right lower quadrant of 
the abdomen, consistent with the veteran's 1973 appendectomy.  
There was no breakdown of the skin.  There was no pain 
associated with the skin.  The maximum width of the scar was 
1/4 centimeter and the maximum length of the scar was 9 
centimeters.  There was no tenderness on palpation, no 
inflammation, no elevation, no edema, no ulceration, and no 
keloid formation.  There was slight depression of the scar 
and moderate adherence to underlying tissue.  The scar had no 
induration or inflexibility.  50 percent of the scar was 
slightly darker than normal.  There was no underlying tissue 
loss.  There was no limitation of motion caused by the scar.  
Healed scar, abdomen, residual of appendectomy was diagnosed.  

A compensable evaluation is not warranted for the veteran's 
scar, status post appendectomy for any period during the 
course of the appeal.  With respect to Diagnostic Codes 7801 
and 7802 the Board notes that, regardless of whether the scar 
is deep or superficial, the scar is not large enough in area 
to be considered for a compensable evaluation under these 
codes; it measures less than 6 sq. inches or 39 sq. cm.  With 
regard to Diagnostic Code 7803, there is no evidence that the 
veteran's scar is unstable; there is no evidence of frequent 
loss of covering of skin over the scar.  A compensable 
evaluation is not warranted under Diagnostic Code 7804 
because the scar is not painful on examination.  Similarly, 
under Diagnostic Code 7805, a compensable evaluation is not 
warranted because the scar does not cause limitation of 
motion.  38 C.F.R. § 4.118.  Accordingly, a compensable 
evaluation is not warranted and the claim is denied. 


ORDER

Entitlement to an evaluation in excess of 40 percent for 
bilateral hearing loss is denied.

Entitlement to an evaluation in excess of 10 percent for 
bilateral tinnitus is denied.

Entitlement to a compensable evaluation for a scar, status 
post appendectomy is denied. 


REMAND

In January 2007 the veteran provided VA an Authorization and 
Consent to Release Information to VA (VA Form 21-4142) for 
release of records from the Kaiser Permanente Hospital 
related to treatment for diabetes mellitus.  In March 2007, 
the RO forwarded this release to Kaiser Permanente.  In April 
2007, Kaiser Permanente responded, notifying the RO that the 
release was inadequate.  Kaiser Permanent also forwarded the 
RO a blank release form; there is no indication that the RO 
forwarded this form to the veteran for execution. 

VA will make reasonable efforts to obtain relevant records 
not in the custody of a Federal department or agency, to 
include records from State or local governments, private 
medical care providers, current or former employers and other 
non-Federal governmental sources.  Such reasonable efforts 
will generally consist of an initial request for the records 
and, if the records are not received, at least one follow-up 
request.  A follow-up request is not required if a response 
to the initial request indicates that the records sought do 
not exist or that a follow-up request for the records would 
be futile.  If VA receives information showing that 
subsequent requests to this or another custodian could result 
in obtaining the records sought, then reasonable efforts will 
include an initial request and, if the records are not 
received, at least one follow-up request to the new source or 
an  additional request to the original source.  38 C.F.R. 
§ 3.159(c)(1).  Because Kaiser Permanente has indicated that 
a follow up request could result in obtaining the records 
sought upon execution of a release, further development is 
necessary in this regard.  The veteran should be informed of 
the necessity of executing this release and the consequences 
of failing to cooperate with VA's reasonable efforts to 
obtain these records.  See 38 C.F.R. §§ 3.159(c)(1)(i), (ii) 
(2007).  

Accordingly, the case is REMANDED for the following action:

1.  Forward the veteran the release form 
provided by Kaiser Permanente for his 
execution and inform him of the necessity 
of executing this release and the 
consequences of failing to cooperate with 
VA's reasonable efforts to obtain medical 
records from Kaiser Permanente.  If the 
veteran returns the release, attempt to 
obtain these records.

2.  After the development requested above 
has been completed to the extent possible, 
again review the record and adjudicate the 
claim of entitlement to service connection 
for diabetes mellitus.  If this claim 
remains denied, the veteran should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


